Citation Nr: 1455879	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for disability exhibited by constipation, including hemorrhoids.

2.  Entitlement to service connection for panniculectomy with abdominal hematoma.

3.  Entitlement to service connection for a blood disorder.

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a left ankle disability. 

7.  Entitlement to service connection for a right arm disability.

8.  Entitlement to service connection for a left index finger disability.

9.  Entitlement to service connection for right little finger disability.

10.  Entitlement to service connection for a nose disability.

11.  Entitlement to a higher initial rating for a right knee disability, currently rated as 10 percent disabling.

12.  Entitlement to a higher initial rating for a left knee disability, currently rated as 10 percent disabling.

13.  Entitlement to a higher initial rating for sacroiliac dysfunction, currently rated as 10 percent disabling.

14.  Entitlement to a higher initial rating for right torso lipodystrophic stretch/ pull scars, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1997 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran timely appealed.  

In March 2010, the Veteran requested a RO hearing.  In April 2010, an Informal Conference report was made on the Veteran's claims.  It reflects that she withdrew her RO hearing request.

In November 2011, the RO granted a 10 percent initial rating for service-connected left knee disability.  In July 2012, the RO granted a 10 percent initial rating for service-connected right torso lipodystrophic stretch/pull scars.  Higher ratings are potentially applicable for each of these disabilities, and they remain on appeal.  

In August 2012, the Veteran changed her representation from the Disabled American Veterans to the current representative.  

The Veteran requested a Board videoconference hearing in her December 2011 substantive appeal.  In November 2012 correspondence, the Veteran withdrew her Board videoconference hearing request.  38 C.F.R. § 20.704.  

Additional evidence has been received since the agency of original jurisdiction last reviewed the appeal in July 2012.  The Veteran has submitted a waiver of review by the AOJ and the Board may consider the additional evidence in the first instance.  38 C.F.R. § 20.1304(c).  (See March 2013 correspondence).    

The claims have been electronically processed in their entirety through the Virtual VA paperless claims processing system.  

The issue of service connection for disability exhibited by constipation, including hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for panniculectomy, blood disorder, bronchitis, sinusitis, left ankle disability, right arm disability, left index finger disability, right little finger disability, and a nose disability was requested.

2.  Arthritis of the right knee is manifested by painful motion, but noncompensable motion loss, even when considering functional impairment on use.

3.  Beginning April 4, 2012, the medical evidence confirms slight subluxation of the right knee.  

4.  Arthritis of the left knee is manifested by painful motion, but noncompensable motion loss, even when considering functional impairment on use.

5.  Beginning April 4, 2012, the medical evidence confirms moderate subluxation of the left knee.  

6.  Sacroiliac dysfunction is manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been demonstrated; a neurological disorder has not been attributed to the sacroiliac disability.

7.  Abdominal scars are painful and superficial; they do not cause additional functional impairment of the affected areas.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for service connection for panniculectomy, blood disorder, bronchitis, sinusitis, left ankle disability, right arm disability, left index finger disability, right little finger disability, and a nose disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for right knee degenerative arthritis, based on motion loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

3.  Beginning April 4, 2012, the criteria for a 10 percent disability rating, but no higher, for right knee subluxation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2014).

4.  The criteria for an initial disability rating in excess of 10 percent for left knee degenerative arthritis, based on motion loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

5.  Beginning April 4, 2012, the criteria for a 20 percent disability rating, but no higher, for left knee subluxation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2014).

6. The criteria for an initial rating in excess of 10 percent for sacroiliac dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5236 (2014).

7.  The criteria for an initial rating in excess of 10 percent for right torso lipodystrophic stretch/ pull scars are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In March 2013, the appellant withdrew the appeals for service connection for panniculectomy, blood disorder, bronchitis, sinusitis, left ankle disability, right arm disability, left index finger disability, right little finger disability, and a nose disability and, hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 


The appeal for higher initial ratings arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, an August 2008 letter notified the Veteran about the general criteria for how VA assigns disability ratings and effective dates.  The Veteran is represented by a private attorney and has had a fair opportunity to submit evidence and arguments in support of her claims.  The Board finds that the Veteran has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A remand for further notification of how to substantiate the claims is not necessary.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claims.  The evidence includes service treatment records, private treatment records, VA outpatient treatment records, and statements from the Veteran and her representative.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.  The Veteran was afforded VA orthopedic and scar examinations with the most recent examinations taking place in April 2012.  There is no indication that her service-connected right knee, right torso lipdoystrophic stretch scar, and sacroiliac joint disabilities have materially increased in severity since the most recent examinations.  As explained in detail below, the clinical findings prior to and after the surgery do not materially differ from the clinical findings reported at the April 2012 VA orthopedic examination or otherwise contain clinical findings to warrant a higher initial rating.  Consequently, an additional VA examination is not necessary.  

The Board notes the March 2013 objections to the VA examination reports.  The Veteran asserts that the findings are inaccurate as they do not capture her functional impairment in daily domestic and occupational activities.   Review of the VA 

examination reports reflect detailed consideration of the Veteran's self-reported current symptoms, inclusive of impairment experienced in activities of daily living, occupational settings, and during flare-ups.  The examiners noted their contemporaneous observations of functional impairment during the clinical examination.  The examiners are medical professionals and competent to make medical assessments. The Board finds the examination reports sufficiently detailed to evaluate the related functional impairment due to the detailed self-reports and contemporaneous clinical findings recorded within the examination reports.  The clinical findings are plausible and not contradicted since the Veteran maintains a general ability to perform most domestic and work activities in spite of her orthopedic disabilities.  The Board has given due consideration to the Veteran's descriptions of additional impairment due to flare-ups of pain that are not captured within the clinical evaluations.  For the above reasons, the Veteran's argument that the VA examinations are inaccurate because they did not record her orthopedic disabilities during flare up periods is without merit.  

The April 2012 VA examiner did not have access to the electronic claims folder.  However, she related a detailed review of the pertinent medical history based upon the Veteran's reports, including summary of her private physician's assessment, and VA orthopedic clinic notes and imaging studies.  Given the detailed review of the Veteran's history reflected in the examination report, the Board likewise does not consider the Veteran to be prejudiced by the failure of the VA examiner to review the claims folder.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (examiner must have a fully informed review of the record).  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

III.  Higher initial ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

(a)  Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.  

Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require the presence of arthritis.  Burton, 25 Vet. App. at 4.

In addition to the limitation of motion diagnostic criteria, the rating schedule also includes ratings for subluxation or lateral instability of the knee.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

In this case, the September 2008 VA general medical examination reflects that the Veteran was noticeably limited in exertive physical activity due to bilateral knee pain.  Her right knee was more painful than her left knee.  She was deemed non-deployable due to her bilateral knee disability.  Clinical examination showed full flexion and extension in both knees.  Stability testing was negative.  She had crepitus in both knees.  She was unable to squat.  The examiner assessed right and left knee osteoarthritis chondromalacia patella.  For her right knee, the examiner noted swelling with any vigorous activities and for the left knee limitations in climbing, walking, and standing.  The examiner concluded that additional functional impairment and knee instability was not present.  

In her February 2010 notice of disagreement, the Veteran reported having significant pain in both knees.  

April 2010 VA primary care records reflect that the Veteran reported that both of her knees were very painful, especially while descending stairs and carrying weight.  Knee pain was described as constant, achy, and weakness.  She reported that her knees "gave out" and caused her to fall with increasing frequency.  Clinical examination was positive for knee joint pain and swelling, but negative for restricted motion.  She demonstrated full strength.  However, severe crepitus was noted for both knees.  

May 2010 VA orthopedic clinic records reflect that the Veteran had a 7 year history of progressive bilateral knee pain.  Currently, she had pain climbing stairs, lifting her children, and carrying weight.  She had right knee surgery with some improvement.  Her current pain levels were similar in each knee.  She had occasional swelling and effusions after prolonged walking.  Clinical examination showed that her "Q" angle was exaggerated 25 degrees with tenderness to palpation over the anterolateral patella bilaterally.  She had 3 degrees recurvatum and 150 degrees flexion bilaterally with normal distal neurovascular examination.  No anterior/ posterior laxity was observed.  Patellar grind was positive.  X-rays showed mild osteoarthritic changes and MRI showed patellofemoral cartilage wear.  The examiner assessed bilateral anterior knee pain with increased Q angles.  She was referred for physical therapy and private surgical consultation.   

June 2010 VA/QTC examination report reflects that the Veteran experienced weakness, swelling, heat, giving way, locking, tenderness, and pain in both knees.  She reported having flare-ups of level 4/10 pain caused by physical activity.  She denied having additional functional impairment or limitation of motion during flare-ups.  She had difficulty standing and walking.  However, she denied any incapacitating episodes of knee pain.  She identified interference with daily activities as inability to carry her children and inability to carry heavy objects up or down stairs.  Clinical examination showed tenderness for each knee.  Clinical findings were negative for edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  No subluxation was observed.  Both knees exhibited crepitus.  No genu recurvatum and locking pain was found for either knee.  Range of motion was full for each knee without additional functional impairment.  Stability testing was normal for the left knee.  The examiner maintained prior diagnoses of degenerative arthritis for each knee.  He further commented that there was no subluxation of the right knee and left knee stability testing was normal and without subluxation.  He reported occupational and daily activity effects as pain with prolonged standing.  

August 2010 private medical records (Dr. A.) show that the Veteran's primary complaint was left knee pain.  It had worsened over the past year and a half.  It had locked twice and given way once.  She experienced constant clicking and throbbing 6/10 pain.  It improved with ice and increased with walking and descending stairs.  She denied sensory disturbances.  Clinical examination showed tenderness to palpation.  Range of motion was near full extension and flexion was limited by body habitus.  Ligamentous laxity was not found.  McMurray's test was negative.  Crepitus and patellar grind were found.  X-rays showed a relatively well preserved joint space.  The examiner assessed bilateral severe patellofemoral syndrome and possible left meniscal tear.  The examiner recommended weight loss and physical therapy.  A follow-up consultation was advised.  

October 2011 VA orthopedic records show that the Veteran experienced improvement in her right knee, but believed her left knee pain was increasing.  She was limited to walking for 30 minutes.  She also had difficulties walking downhill and down stairs.  She also reported that her left knee locks up and gives way about two times per month.  She saw a private physician (Dr. A) about a year ago for possible surgery, but did not follow through.  Clinical examination did not show swelling or erythema.  The examiner noted 20 degrees hyperextension and 25 degree "Q" angle bilaterally.  The left knee was tender to palpation and exhibited palpable crepitus with range of motion movements.  Anterior-posterior, varus, and valgus stress tests were negative.  Muscle strength and reflexes were normal.  The examiner assessed bilateral anterolateral knee pain with increased "Q" angles worse on the left.  Physical therapy was recommended with a surgical consultation to follow if no improvement occurred.  Contemporaneous left knee MRI showed cartilage fraying and small fissure.  

In November 2011, the Veteran asserted that higher initial ratings were warranted for each knee as she had been recommended for total knee replacements.  

April 2012 VA knee examination showed that the examiner reviewed the Veteran's knee disability history based upon her self reports and VA orthopedic clinic records.  She noted X-rays confirmed mild osteoarthritic changes and MRI showed patellofemoral cartilage wear.  Since the 2008 VA examination, she had experienced an increase in bilateral knee pain with the left being worse than the right.  She had increasing falls from her knees "giving out" and reported increased weakness.  Her private physician suggested a left lateral release operation.  Currently, she could not jog and had difficulty walking on inclines.  She stated that her left knee locks up and gives way about twice a month.  Currently, she described constant bilateral knee pain, ache, and weakness.  Both knees "give out" with the left being worse than the right.  She fell two months ago when her left knee gave out.  Over the past 6 months, she experienced 2-3 falls to the ground with both knees.  Her falls were increasing and she reported increased weakness.  Knee pain was 3/10 at sitting and 6-7/10 during flare-ups from workout or prolonged standing.  At worst, knee pain was 7-8/10 with the left being greater than the right.  Prolonged sitting (hour or more) or standing (5 to 10 minutes) would cause her to shift weight.  Occupational effects were listed as limited training activities and 4 days of missed work.  She could perform all activities of daily living, but was limited in her ability to exercise and carry her children.  For flare-ups, she described increased pain, heat, throbbing, and temporary loss of motion (difficulty bending knee).  Flare-ups occurred at the end of day after long work or exercising.  

Clinical examination showed right and left knee flexion to 130 degrees with pain beginning at 120 degrees.  Extension was full for both knees without pain.  Repetitive motion testing did not further restricted flexion or extension planes of motion.  No additional functional impairment was noted upon clinical examination.  Knee pain upon palpation was noted for both knees.  Muscle strength was full for each knee.  Joint stability testing was normal for each knee.  However, patellar subluxation was noted to be slight for the right knee and moderate for the left knee.  The examiner noted that the Veteran had hyperextension in both knees with a valgus deformity.  She also noted that the Veteran regularly wore a knee brace.  The examiner diagnosed bilateral knee osteoarthritis.  She again described the daily activity and occupational limitations caused by the bilateral knee disability.  

In August 2012, the Veteran reported that her bilateral knee disability caused daily pain and affected her ability to work.  She asserted her disabilities were not properly evaluated under the rating schedule.    

October 2012 private medical records (Dr. A.) show that despite successful weight loss, the Veteran continued to experience limiting bilateral knee pain.  She specifically complained about increased left knee pain.  Clinical examination was notable for crepitus and compression pain.  Ligamentous examination was stable.  Arthroscopic left knee surgery was scheduled.  

November 2012 private operation report shows that the Veteran under a left knee arthroscopy with debridement and lateral release.  

December 2012 private postoperative records reflect that the Veteran had some postoperative pain and swelling, but that it had improved.  Clinical examination showed flexion to 70 degrees, limited by pain.  She had lateral swelling and portal sites were healing well.  The examiner assessed two weeks status post left knee arthroscopy and doing well.  He encouraged her to wean off the immobilizer brace as tolerated and referred her for physical therapy.  

In March 2013, the Veteran reported the nature and history of her bilateral knee disability.  Currently, her right knee often swelled and inhibited her from using stairs.  She continued to heal from her left knee surgery, but experienced some pain and residual swelling.  The Veteran's husband also submitted a contemporaneous statement on his observations about how the Veteran's bilateral knee disability impacted her activities.  He believed the recent surgery failed to improve the Veteran's overall function.   
  
The Veteran contends higher and/or separate ratings are warranted for her bilateral knee disability.  She has been assigned a 10 percent disability rating for each knee based upon painful motion of a major joint.  

In analyzing the claim, the Board has considered the Veteran's and her husband's statements as to the severity of her bilateral knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

As noted during the September 2008, June 2010, and April 2012 VA examinations, the Veteran demonstrated mildly restricted range of motion in each knee, even after multiple repetitions.  The examiners noted their observations of functional impairment during range of motion testing, including the beginning of pain.  Her subjective reports of functional impairment during flare-ups were recorded.  However, the multiple clinical evaluations of record reflect a much greater range of motion than contemplated under the compensable rating criteria for motion loss of the knee, even when considering functional impairment due to pain.  Id.; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Veteran's reports of flare-ups of knee pain when using stairs and during exertive or prolonged activities have been considered.  While acknowledging the Veteran's complaints about flare-ups of knee pain, the probative clinical findings demonstrate a much greater range of motion than contemplated by the schedular diagnostic criteria.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  Even the private treatment report noting limitation of flexion to 70 degrees did not reflect a compensable limitation of motion.  Consequently, the Board declines to assign an initial rating in excess of 10 percent for limited motion of either knee based upon the Veteran's reports of generalized increased knee pain during flare-ups.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.
 
The Board has considered the Veteran's assertion that the clinical evaluations are inaccurate as they were conducted in clinical settings and do not represent a true disability picture.  See March 2013 letter.  With due to consideration to the Veteran's reports of increased knee pain during flare-ups, the Veteran maintains employment and is able to perform all activities of daily living.  See April 2012 VA examination report.  She reported walking and traveling limitations at work and at home from carrying her children or exercising.  Her ability to perform activities of daily living and reported limitations would tend to indicate that right knee pain flare-ups do not substantially interfere with daily function and are generally consistent with the clinical findings from the VA examination reports.  Review of the VA clinical evaluations shows that they were conducted by medical professionals and reflects detail clinical findings.  Again, the Board acknowledges the Veteran's reports of limitation of function during flare-ups, but considers the VA clinical evaluations to be sufficiently accurate to evaluate the claim.  In conclusion, the most probative evidence weighs against a rating in excess of 10 percent for either knee disability based upon limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.

The Board has considered additional instability/ subluxation ratings under Diagnostic Code 5257 and finds that a 10 percent rating for slight right knee patellar subluxation and a 20 percent rating for moderate left knee patellar subluxation is warranted beginning April 4, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  April 4, 2012 is first time it was factually ascertainable record that the Veteran had slight right knee and moderate left knee subluxation.  38 C.F.R. § 3.400(b), (o).  

The Board acknowledges the prior lay reports from the Veteran of knee locking and instability.  Her initial complaint of instability occurred at an April 2010 VA primary care visit.  However, the June 2010 VA/QTC examiner reported that there were no clinical signs of instability or subluxation for either knee.  August 2010 private medical records and October 2011 VA orthopedic records note the Veteran's subjective reports, but do not include clinical evidence that she had instability or subluxation in either knee.  As noted above, the Board generally considers the unbiased, objective reports from medical professionals more probative than the Veteran's subjective reports.  Caluza, 7 Vet. App. 498, 510-511 (1995); Cartwright, 2 Vet. App. at 25.  The Board finds the weight of the persuasive evidence to show slight subluxation for the right knee and moderate subluxation of the left knee beginning April 4, 2012.  Id.  A separate right knee disability rating of 10 percent for subluxation and left knee disability rating of 20 percent moderate subluxation is awarded beginning April 4, 2012.  38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5257.

The evidence does not show that the Veteran has been clinically evaluated as having moderate subluxation or instability in her right knee or severe subluxation or instability in her left knee.  A rating in excess of 10 percent for right knee instability/ subluxation and in excess of 20 percent for left knee instability /subluxation is not warranted.  See id.

In summary, ratings in excess of 10 percent for right and left knee disabilities on the basis of limitation of motion are denied.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.  A separate 10 percent rating beginning April 4, 2012 for right knee subluxation is granted and a separate 20 percent rating beginning April 4, 2012 for left knee subluxation is granted.  38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5257.  For the reasons stated above, the preponderance of the evidence weighs against the claim in all other respects, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


(b) Sacroiliac dysfunction, currently rated as 10 percent disabling.

The Veteran's service-connected sacroiliac dysfunction is currently rated as 10 percent disabling under Diagnostic Code 5236 for sacroiliac injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5236.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating:  forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

September 2008 VA general medical examination report shows that the Veteran had recurring episodic pain in her right sacroiliac joint area.  She complained that the right sacroiliac joint "locked up" or "catched" lasting a few minutes to a few hours.    She moved her body certain way (i.e. twisting) to alleviate it.  She described hearing "click" sounds.  She reported a cessation of episodic pain with appropriate body movements.  She did not wear a brace and denied any restricted any activity due to it.  She denied any neurological impairment.  Upon clinical examination, the examiner did not find tenderness over the sacroiliac joint.  She exhibited a full range of lumbar spine motion.  However, the examiner noted myofascial spasm around the right pelvis, gluteus minimus, and tensor fascia lata muscles and tenderness in the muscles attaching to the sacroiliac joint.  Straight leg raise was normal to 80 degrees in both legs.  She walked well and lower extremity reflexes were symmetrical and normal.  Neurological evaluation was normal.  The examiner assessed a normal low back, but intermittent mild right sacroiliac joint dysfunction that responded well to self-manipulation.  The examiner also noted significant myofascial spasm causing leg length dysfunction and non-balance, which "is almost pathognomonic of the myofascial spasm of the hip."  

In February 2010, the Veteran reported experiencing back pain every time she lifted an object.  

April 2010 VA primary care records reflect that the Veteran had episodic low back pain when she carried objects.  Clinical examination was unremarkable.  

May 2010 VA/QTC examination showed that had had sacroiliac dysfunction for 10 years.  She had difficulty walking due to it, but denied it causing any falls.  She denied any neurological symptoms.  The sacroiliac pain started any time she lifted an object.  It occurred approximately 3 times per week and lasted 2 hours.  She could function during pain episodes.  She denied limitation of motion during flare-ups.  She also denied any incapacitating episodes.  Her primary complaint was that she could not carry her 2 year old child.  Clinical examination showed a normal posture and gait.  Leg length was symmetrical.  Both hips were negative for signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding.  Range of motion for hip flexion was full with endpoint pain.  Extension, adduction, abduction, external rotation, and internal rotation were slightly diminished.  The examiner indicated that additional limitation was not caused by repetitive motion or functional impairment.  Low back examination was negative for muscle spasm.  Tenderness was noted.  Spinal contour was preserved.  No guarding of movement or weakness was observed.  Lumbar muscle tone and musculature were normal.  Straight leg test raise was negative for both legs.  Range of motion for the lumbar spine was full with no additional loss due to repetitive motion or functional impairment.  Neurological examination was normal.  X-ray of the sacroiliac joint was within normal limits.  The examiner diagnosed sacroiliac strain, based upon recurrent hip pain and tenderness with compression of the sacroiliac joint.  

In March 2011, the Veteran reported that she had pain and limited motion in her back.  

April 2012 VA orthopedic examination showed that the Veteran reported back pain only when compensating for her knee disability and lifting with her back.  Notably, she had a recent motor vehicle accident (MVA) injuring her thoracic spine.  She only experienced sacral pain when lifting with her back instead of her knees.  She described it as a dull, intermittent ache at worst 4-5/10.  She endorsed associated stiffness, lack of endurance, and incoordination.  She denied weakness, swelling, heat, redness, instability, locking, and fatigability.  She stated that standing for more than 30 minutes would cause soreness.  She had no limit walking on flat or level ground.  She could sit for an hour.  Bending in the morning was more difficult due to stiffness.  She denied any impairment with daily activities.  At work, she was limiting from lifting objects over 40 pounds and carrying objects greater than 20 pounds.  She denied periods of flare-ups.  Lumbar spine range of motion was full without pain.  No additional limitation was noted due to repetitive motion or functional impairment.  Lumbar muscle spasm was not observed.  Neurological testing was normal.  X-rays showed minimal L4-L5 degenerative disc disease and normal sacroiliac joints.  The examiner diagnosed sacroiliac injury.  

In March 2013, the Veteran reported that she was injured in a 2011 MVA.  The MVA caused her low back disability to flare.  

The Veteran is currently in receipt of a 10 percent disability rating for her service-connected sacroiliac dysfunction under Diagnostic Code 5236.  38 C.F.R. § 4.71a, Diagnostic Code 5236.  The next highest rating of 20 percent contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The clinical evidence clearly shows that the Veteran does not meet the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain and flare-ups.  (See VA examination reports from September 2008, June 2010, and April 2012).  The Veteran experienced episodic pain caused by certain activities.  Her functional impairment due to pain, stiffness, lack of endurance, incoordination has been considered in the currently assigned 10 percent rating.  While acknowledging the effects on her daily activities reflected in the VA examination report of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration has been given to whether the Veteran has demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5236.  The clinical observations from the June 2010 and April 2012 VA examination reports indicate that lumbar muscle spasms are not present.  As would be expected, gait and spinal contour findings were normal at these examinations.  Notably, the September 2008 VA examiner found significant myofascial spasm causing leg length dysfunction and non-balance, which "is almost pathognomonic of the myofascial spasm of the hip."  However, such muscle spasm did not result in diminished hip motion or other joint deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.   For the above reasons, a higher initial rating based upon lumbar muscle spasm or guarding is not warranted.  See id. 

The Veteran does not have incapacitating episodes of low back pain or associated neurological manifestations.  (See VA examination reports from September 2008, June 2010, and April 2012).  Accordingly, additional ratings based upon incapacitating episodes or neurological manifestations are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5236, Note 1, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For the above stated reasons, the Board finds the preponderance of the evidence to weigh against a higher or separate initial disability rating for sacroiliac dysfunction.  The doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.71a, Diagnostic Codes 5236, 5251-5253.  

(c) Right torso lipodystrophic stretch/ pull scars

The Veteran's service-connected right torso lipodystrophic stretch/ pull scars are currently rated as 10 percent disabling under Diagnostic Code 7804 for painful scars.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  The claim dates to August 2008.  Beginning October 2008, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended.  Although the RO applied the amended rating criteria, the regulations clearly state that the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed her original claim in August 2008, only the pre-October 2008 version of the schedular criteria is applicable.  She did not specifically request consideration under the new provisions.  See 38 C.F.R. § 4.118 (2014).

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2) (2008). 

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2) (2008). 

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2) (2008). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2008). 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

Pertinent evidence includes the September 2008 VA general examination report.  The clinical findings reflect a lipodystrohpic area of 20 cm by 10 cm on the right flank area and "some bulgy streak likely subcutaneous fatty tissue areas that look like they were thickened scar or stretch marks."  The examiner reported that they are not tender or sensitive.  Although they were not keloided, they were raised.  There was also a 20 inch scar across the lower abdominal area.  It was 4 millimeters (mm) thick.  It was not disfiguring, impairing, tender, or keloiding.  The Veteran experienced "some numbness" over the top of the scar, but it was not painful.  The examiner diagnosed status post abdominoplasty with panniculectomy.  The postoperative scar was non-disfiguring, non-impairing, non-tender, and non-keloiding.  

In her February 2010 notice of disagreement, the Veteran reported that she experienced occasional pain from her scars. 

April 2010 VA primary care records show that the Veteran had abdominal scarring from a May 2008 surgery.  The Veteran reported a hard lump under the incisional line that pulls and causes itching.  

May 2010 VA/QTC examination report reflects that the Veteran had a linear scar on the posterior side of the trunk over the right lateral rib cage.  It had an area of 6 cm.  The scar was not painful and without skin breakdown.  It was assessed as superficial with no underlying tissue damage.  Inflammation and edema were not observed.  A keloid formation described as thick hypertrophic scarring was noted.  The examiner reported that the scar did not limit motion and posed no functional limitations.  He continued the diagnosis of right torso lipodystrophic stretch/ pull scars.  

In her March 2011 substantive appeal, the Veteran reported that she had a scar from hip to hip.  It was constantly tender and painful.

April 2012 VA scar examination reflects that the Veteran continued to have a postoperative abdominalplasty scar.  She reported that the scar itched once a week and would have some inflammation after scratching.  She had to augment her clothing and lotion purchases to avoid irritating the scar.  She had one instance of skin breakdown, approximately a year ago.  The examiner described the scar as across the low abdomen 41cm by 0.5cm without breakdown.  The scar was not tender to palpation.  No inflammation or edema was observed.  It did not have induration, inflexibility, or keloid formation causing additional functional impairment.  It did not cause any impairment in activities of daily living.  Clinical evaluation showed a superficial, non-linear surgical scar across the lower abdomen measuring 41cm by 0.5cm and superficial, non-linear scar measuring 14cm by 0.5cm.  The anterior trunk scar covered an area of approximately 20 sq. cm and posterior trunk approximately 7 sq. cm.  The examiner reported that there was not any limitation of function.  He concluded that the Veteran had a well-healed abdominoplasty surgical scar with continued intermittent itching.  

In August 2012, the Veteran reported that she believed her scar symptoms were not properly rated.  She stated that the scars caused "daily trouble."  

The Veteran is currently in receipt of a 10 percent disability rating for right torso lipodystrophic stretch/ pull scars.  Ratings in excess of 10 percent for scars not affecting the head, face, or neck are limited.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

A rating in excess of 10 percent under Diagnostic Code 7801 is not warranted as the Veteran's scars are not deep or otherwise cause limited motion.  (See VA examination reports dated in September 2008, May 2010, and April 2012).  The Board notes the clinical assessment of a "lump" under the scar tissue made in April 2010 VA primary care records, which would suggest deepness.  However, the clinical assessments from the VA examinations taken the following month and later in April 2012 indicate that the scar was considered superficial.  The Board finds the most probative evidence to show that the scars are superficial.  Caluza, 7 Vet. App. at 510-511; 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2) (2008).  This is because the April 2010 clinician's comments are vague and the subsequent clinical assessments clearly assess the scars as superficial.  Id.  

A 10 percent rating is the maximum schedular rating under Diagnostic Codes 7802, 7803, and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  The record does not show that there was any additional functional impairment to the trunk due to the scar.  (See VA examination reports dated September 2008, May 2010, and April 2012).  In short, the clinical evidence does not present any basis to award a rating in excess of 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

The Board notes the September 2008 suggestion of sensory impairment caused by the scar.  The evidence does not indicate that the Veteran has disabling neurological symptoms to warrant a separate rating for neurological impairment.  38 C.F.R. § 4.124a; see VA examination reports dated in September 2008, May 2010, and April 2012.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the service connected scars.  A rating in excess of 10 percent for service-connected right torso lipodystrophic stretch/ pull scars is denied.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

IV.  Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected knee, sacroiliac, and scar disabilities to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, reduced joint motion, and dermatological abnormalities.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  

In conclusion, the assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not suggest that the Veteran has been unemployed during the claims period (See VA examination reports dated May 2010 and April 2012).  She does not otherwise affirmatively assert that her service-connected disabilities preclude gainful employment consistent with her education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for panniculectomy with abdominal hematoma is dismissed.

Service connection for a blood disorder is dismissed.

Service connection for bronchitis is dismissed.  

Service connection for sinusitis is dismissed.

Service connection for a left ankle disability is dismissed. 

Service connection for a right arm disability is dismissed.

Service connection for a left index finger disability is dismissed.

Service connection for right little finger disability is dismissed.

Service connection for a nose disability is dismissed.

An initial rating in excess of 10 percent on the basis of limitation of motion for a right knee disability is denied.

An initial rating of 10 percent beginning April 4, 2012 on the basis of right knee subluxation is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An initial rating in excess of 10 percent on the basis of limitation of motion for a left knee disability is denied.

An initial rating of 20 percent beginning April 4, 2012 on the basis of left knee subluxation is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An initial rating in excess of 10 percent for sacroiliac dysfunction is denied.

An initial rating in excess of 10 percent for right torso lipodystrophic stretch/ pull scars is denied.


REMAND

The Veteran has not been afforded a VA examination for her claimed disability exhibited by constipation, including hemorrhoids.  February and July 2006 service treatment records reflect complaints of recurrent constipation.  During the pendency of the appeal, the Veteran developed hemorrhoids and attributed them to in-service constipation.  A VA examination is needed to ascertain the nature and symptomatology of the Veteran's constipation with hemorrhoids as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent, pertinent medical treatment for disability exhibited by constipation, including hemorrhoids.  Associate all identified medical records with the claims folder.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

2.  After associating all newly generated medical records with claims folder, schedule a VA bowel examination.  The electronic claims folder and a copy of this Remand must be made available for review of the Veteran's pertinent medical history.  A complete clinical examination with any indicated testing must be performed.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran has disability exhibited by constipation, including hemorrhoids related to service.  

The examiner is directed to review lay reports concerning the Veteran's symptomatology history and the February and July 2006 service treatment records regarding constipation complaints.  

The examiner must provide a complete rationale for all opinions.  He or she is advised that the Veteran is competent to report her symptoms and history.  Such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

3.  Conduct any additional development deemed necessary.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


